UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




      United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                February 27, 2006

                                        Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Eastern District of
No. 04-2386                        v.            ]   Wisconsin.
                                                 ]
ABRAHAM SALAZAR-HERNANDEZ,                       ]   No. 03 CR 294
        Defendant-Appellant.                     ]
                                                 ]   Lynn    Adelman,
                                                 ]          Judge.

       Abraham Salazar-Hernandez was sentenced to 41 months’ imprisonment
based on his conviction for illegal re-entry after being deported for an aggravated
felony, in violation of 8 U.S.C. § 1326(a) and 1326(b)(2). He argued on appeal that
the district court erred by sentencing him under the mandatory sentencing
guidelines, see United States v. Booker, 543 U.S. 220 (7th Cir. 2005). On the
government’s motion, we ordered a limited remand under the terms set forth in
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), for a determination
whether the district court would have imposed the same sentence had it understood
that the guidelines were advisory.

      The district judge has replied that he would have imposed a different
sentence had he known the guidelines were merely advisory. Both parties have
responded and agree that the case should be remanded for resentencing.
Accordingly,

       IT IS ORDERED that Salazar-Hernandez’s sentence is VACATED, and the
case is REMANDED to the district court for resentencing.